Citation Nr: 1143590	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-21 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims for service connection for bilateral flat feet and for tinnitus.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing from the RO; a copy of the transcript has been associated with the record.


FINDINGS OF FACT

1.  There is no competent or credible evidence that the Veteran experiences a current bilateral flat foot condition that is connected to his military service.

2.  The Veteran currently experiences tinnitus.

3.  There is no competent or credible evidence of any connection between any current tinnitus and the Veteran's military service.


CONCLUSIONS OF LAW

1.  A bilateral flat foot disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2011).

2.  A tinnitus disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in March 2009.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2009 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the August 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), and a VA medical examination regarding the nature and etiology of the Veteran's tinnitus.  The Veteran has submitted personal statements and hearing testimony.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Veteran's representative has asserted that the Veteran should be provided with a VA orthopedic examination regarding the nature and etiology of any bilateral flat feet he may be experiencing.  See the June 2010 representative's statement, and the hearing transcript pg. 2.  The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claim for service connection for bilateral flat feet.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

As related in further detail below, the Veteran has not provided any competent evidence that he currently experiences a bilateral flat foot disorder that might be considered for service connection.  Furthermore, the Board has concluded that the lay history provided by the Veteran of in-service and post-service flat feet symptoms has simply not been credible.  Finally, the probative medical evidence of record indicates that the Veteran does not have a relevant history of bilateral flat feet that might be considered for service connection.  As service and post-service medical records provide no basis to grant the claim for service connection for bilateral flat feet, and in fact provide evidence against the claim, the Board finds no basis for a VA examination or medical opinion to be obtained.  Thus, the Board is satisfied that the duty to assist in this regard has been met.  38 U.S.C.A. § 5103A.  

The Veteran's representative has asserted that the July 2009 VA audiometric examination was speculative in nature and therefore inadequate.  See the June 2010 representative's statement.  Regarding the Veteran's tinnitus examination of July 2009 and the subsequent nexus opinion provided later that month, the Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

In this regard, the July 2009 VA medical examiner indicated that the Veteran's tinnitus likely not related to his military service.  In providing this opinion, the examiner reviewed the credible evidence of record, and the relevant medical history, prior to providing the requested opinion.  The Board notes that the tinnitus history articulated by the Veteran has been found to be not credible, but the examiner conceded the Veteran's credible in-service noise exposure.  Therefore, the examiner based the opinion provided on an analysis of the credible evidence of record, such that the opinion provided has been adequate to allow the Board to resolve the Veteran's claim for tinnitus at this time.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too broad" the former proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of in-service incurrence sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Flat Feet

The Veteran has claimed that he experiences flat feet due to his military service.  See the Veteran's January 2009 claim.  Specifically, he has asserted that he complained of pain and stiffness in his feet during basic training and while undergoing airborne training, which the medic advised him to soak and it would go away.  The Veteran also indicated that, at the time of his enlistments into the Louisiana National Guard and the Air Force Reserve, he reported feet problems but that his feet were still marked as normal.  He has also complained of periodic foot pain at his employment, but was only advised to rest and soak his feet.  See the Veteran's April and September 2009 statements, and the hearing transcript pges. 2-6, 12-14.  The Veteran has indicated that his complaints of foot pain were not recorded in his medical records during his service, or when reported at certain times after his service.  Id.  He has also indicated that he sought treatment within a year of service, but these records were destroyed by Hurricane Katrina.  See the Veteran's April 2009 statement, and the hearing transcript pg. 5.  The Veteran also indicated that he had not had any relevant treatment after 1977.  See the hearing transcript pg. 14.  

The Board notes that the Veteran's representative has asserted that the Veteran's flat feet pre-existed his service and are likely congenital in nature, but were likely aggravated by his service.  See the Veteran's representative's June 2010 statement, and the hearing transcript pges. 2-3.  Regarding the Veteran's asserted history of pre-service bilateral flat feet, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. 
§ 3.304(b).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held on multiple occasions that lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. at 470 (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service).  If a condition is not noted at the time of entry into service, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In this regard, the Veteran's enlistment examination of February 1973 indicated that the Veteran's feet were normal, and at that time, the Veteran signed a statement where he denied any history of foot trouble.  Furthermore, the Veteran was provided with an examination prior to entry into airborne training in September 1973, at which time again his feet were indicated as normal.  Furthermore, there is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render them competent to diagnose the Veteran with a congenital flat foot condition.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  As such, the Veteran was not noted as having bilateral flat feet upon entry to service, nor is there competent evidence that he experienced a congenital flat foot condition prior to service.  Therefore, there is simply no evidence to support a diagnosis of pre-service flat feet and the Veteran's claim for bilateral flat feet must be treated as one for direct service connection.  

As noted above, the Veteran has indicated that he experienced symptoms of bilateral flat feet during his service.  He indicated that he complained during his service, and at the time of his May 1985 examination for enlistment into the Air Force Reserve.  The Veteran is competent to describe such symptoms.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, the Veteran's separation examination of April 1977 and his Air Force Reserve entrance examination of May 1985 failed to find any such condition.  In effect, the Veteran has indicated that his examiners refused to acknowledge his flat foot disorder when examining him.  

In such an instance, there is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As such, the Veteran's statement that his examiners failed to note his flat foot condition at the time of his examinations is simply insufficient to counter the findings of those examiners.  In addition, the Board notes that these treatment records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  Therefore, these examinations are probative evidence that the Veteran was not experiencing a flat foot disorder at the times that he has alleged.  

As such, the history described by the Veteran of bilateral flat feet symptoms from shortly after his entry into military service is simply not credible.  Furthermore, the contemporaneous evidence indicates that the Veteran denied experiencing any such condition at the time of his various initial enlistment examinations and did not report any such disorder at the time of his separation examination.  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this instance, the Veteran is now asserting that he previously provided misleading statements, particularly at the time of his entry into active military service, and the Board should credit his current statements as the more accurate version of the history of his alleged bilateral flat foot disorder.  In this case, the Veteran's current statements are clearly self-interested and have been contradictory over time.  Therefore, the lay history provided by the Veteran regarding his in-service and post-service symptoms of flat feet is simply rendered less credible in light of the fact that his current statements are clearly of a self-interestedly revisionist nature.

Even so, regardless of any in-service evidence, the first requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 225 (indicating service connection presupposes a current diagnosis of the condition claimed).  

While the Veteran may be competent to describe symptoms such as periodic foot pain requiring soaking, he is not competent to provide a diagnosis of a chronic bilateral flat foot disorder that might be considered for service connection.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  In this regard, the Veteran has indicated that he has not received any actual treatment for this disorder since the time of his military service beyond a single instance within one year of his service.  See the hearing transcript pges. 5-6, 14.  Furthermore, the Veteran has never described any relevant symptoms to show that he experiences any current bilateral flat foot disorders beyond occasional foot pain due to his work duties.  Nor has he provided any basic credible evidence to support his claims beyond the assertion that he experiences such disorders and believes them to be due to or aggravated by his military service.  In fact, the medical evidence submitted by the Veteran has contradicted his account of a history of bilateral flat feet from the time of his military service.  The Veteran's own statements indicate that his treating physicians have not diagnosed such a disorder.  As such, although the Veteran may be competent to describe symptoms of a bilateral flat foot disorder, he has never provided any evidence that he has been competently diagnosed with or treated for such a disorder.  See Jandreau, 492 F.3d at 1377.  Therefore, the Board concludes that there is no competent or credible evidence that the Veteran currently experiences a chronic bilateral flat foot disorder that might be considered for service connection.

Without the requisite element of a current condition, there is no basis for further analysis of the nexus requirement for such a disorder.  See Shedden, at 1167.  Nor is there any basis to further analyze the Veteran's claim for evidence of a chronic disorder during service or continuity of symptomatology after service without a current illness.  38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for either a bilateral flat foot disorder with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

The Veteran contends that he developed tinnitus as the result of his military service.  Specifically, he alleges that his duties in artillery caused him to develop tinnitus.  See the Veteran's January 2009 claim.  He has asserted that at some point after his basic training at the beginning of artillery school he began to experience periodic tinnitus.  See the Veteran's April and September 2009 statements, and August 2009 notice of disagreement (NOD).  Later, at his Board hearing the Veteran indicated that he first noticed ringing in his ears during his basic training.  See the hearing transcript pg. 7.  

He reported that he sought treatment at the Charity Hospital in New Orleans from 1977 to 1986, but these records were lost due to Hurricane Katrina.  See the Veteran's substantive appeal (VA Form 9).  The Veteran has indicated that he reported his tinnitus symptoms during his service and at the time of his examination for Air Force Reserve service, but these were not recorded.  See the April and September 2009 statements.  He also indicated that he reported experiencing tinnitus in 1977 at the time of his separation from service.  See the hearing transcript pges. 11-12.  The Veteran has indicated that he did not receive any audiometric testing until the VA audiometric examinations.  See the hearing transcript pg. 15.  

As noted above, the first requirement for a service connection claim is proof that the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this case, the July 2009 VA audiometric examination diagnosed the Veteran with tinnitus.  Furthermore, as noted previously, the Veteran has indicated that he experiences symptoms of tinnitus.  Tinnitus has been found by the Court to be a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has indicated that he currently experiences two minutes of tinnitus about three times per week.  See the VA audiometric examination of July 2009.  He has also described his tinnitus as a hum that comes on daily.  See the hearing transcript pg. 8.  As such, the Board concludes that there is competent evidence in the record to show that the Veteran is currently experiencing tinnitus.  

Therefore, there must be some probative evidence to connect the Veteran's military service noise exposure to his current tinnitus.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

As noted above, the Veteran has indicated that he believes that his current tinnitus is the result of his service in artillery, involving exposure to heavy gunfire and riding in loud vehicles, as well as his airborne duties exposing him to loud aircraft.  The Veteran is competent to indicate that he has been exposed to excessive noise that may have caused him to experience acoustic trauma.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran's service in artillery is supported by his DD Form 214 and in his record of service, which lists duties as a cannoneer, gunner, and fire support specialist.  These are activities that may be likely to involve exposure to loud noise, such that the Board concedes that during his service the Veteran experienced such exposure.  

As noted previously, the Veteran has indicated that his current tinnitus began during his military service, around the time of his basic training or entry into airborne training.  The Veteran is competent to indicate that he experienced ringing in his ears from his military service to the present.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  As such, the Veteran has provided competent lay evidence of both symptoms of chronic tinnitus during his military service and continuity of symptomatology of such a disorder after his service.  However, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In this regard, the Veteran's statements have been inconsistent with the medical evidence of record and also self-contradictory.  In his April and September 2009 statements, the Veteran asserted a history of tinnitus from the time of his artillery training after basic training; however, at his hearing he asserted that his tinnitus actually began during his initial basic training period.  These statements in and of themselves are contradictory and unreliable.  Furthermore, in September 1973 the Veteran was examined for airborne duties (after his period of initial basic training) and he provided a signed medical history wherein he reported a history of frequent ear infections as a child, but failed to report any current tinnitus symptoms.  Finally, the Board notes that the Veteran has described the nature of his current tinnitus symptoms differently at the time of his VA audiometric examination of July 2009 and at his October 2011 hearing.  The fact that the Veteran has provided inconsistent statements regarding the nature and onset of his tinnitus over the course of his appeal reduces his credibility regarding the history of his tinnitus disorder.  See Caluza, supra.  Further, the self-interested nature of the Veteran's current statements is also a factor in reducing the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. at 25.  As such, the Board finds the Veteran's statements, insofar as he has alleged a history of chronic tinnitus in service or continuity of symptomatology of tinnitus beginning from the time of his in-service noise exposure to the present are simply not credible.  

Furthermore, the Board notes that the Veteran's separation examination of April 1977, the enlistment examination for the Air Force Reserve in May 1985, and the VA audiometric examinations of October 2001 and February 2009 all failed to record the Veteran's reports of tinnitus.  It is unlikely in the extreme that separate examiners over a period of almost forty years would all fail to record relevant reports of tinnitus symptoms.  In this regard, the Board again notes that these reports are entitled to a presumption of regularity, absent clear and convincing evidence to the contrary.  Saylock v. Derwinski, 3 Vet. App. at 395.  Therefore, these records show probative evidence that the Veteran was not experiencing a tinnitus disorder at the times alleged.  See Rucker v. Brown, 10 Vet. App. at 73; see also Curry v. Brown, 7 Vet. App. at 68.  

Finally, in regards to the medical evidence of record, the earliest medical evidence or any report of tinnitus dates from the July 2009 VA audiometric examination, or over forty years after the Veteran's military service.  See Maxson v. Gober, 230 F.3d at 1333.  Again, it is not merely the absence of medical evidence over the years since his service, but the Veteran's self-interested and contradictory statements regarding his history of tinnitus, and the fact that his statements are directly contradicted by the medical evidence of record, which renders the Veteran's statements not credible.  Buchanan, 451 F.3d at 1336-37.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide credible evidence of chronic tinnitus disorder during his military service or continuity of any tinnitus symptomatology from service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Without credible or probative evidence of chronic tinnitus in service or of continuity of symptomatology of such a disorder from the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his experiences in service and his current tinnitus.  Shedden, 381 F.3d at 1167. 

In this regard, VA obtained a VA audiometric examination of the Veteran in July 2009, at which time a VA audiologist examined the Veteran and reviewed his history.  The same examiner provided an opinion regarding the etiology of the Veteran's tinnitus later that same month.  At that time, the examiner noted that the Veteran had no history of tinnitus complaints of tinnitus until recently, and that the Veteran continued to exhibit normal hearing up to the time of his July 2009 examination.  On this basis, the examiner concluded that any tinnitus currently experienced is "less than likely" a result of any in-service military noise exposure.  The VA examiner reached this conclusion based on the Veteran's separation examination and the subsequent records showing no diagnosis of tinnitus, and on the credible lay evidence of record.  As such, the VA audiometric examiner's opinion is based on a complete review of the evidence of record, was provided by an audiologist, a specialist in this field, and provided a rationale for the opinion reached, and as such is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  This examination was provided by an examiner with no interest in the outcome of the Veteran's claim.  Therefore, the July 2009 opinion is of great probative weight.  

Finally, the Board notes that the Veteran and his representative have asserted that the Veteran's tinnitus is due to his military noise exposure.  Although the Board does not doubt the Veteran's belief that his current tinnitus is related to his duties in service, the Veteran and his representative are simply not competent to show a relationship between any in-service noise exposure and the Veteran's current tinnitus without some supporting medical evidence from a person qualified to render such an opinion.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308.  In this regard, finding a connection between the Veteran's military service and the tinnitus that developed substantially after his service is an observation that simply requires medical skill or knowledge.  The Veteran and his representative have not presented any evidence to show that they possess the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran and his representative's assertions in this regard are of no probative value.  As the weight of the competent medical evidence of record indicates that the Veteran's current tinnitus is not due to his in-service acoustic trauma service connection cannot be granted.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for tinnitus, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral flat foot disorder is denied.

Service connection for a tinnitus disorder is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


